 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH LAVERY,                                    No. 2:13-cv-2083 MCE AC P
12                        Plaintiff,
13           v.                                         ORDER
14    B. DHILLON et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner who seeks relief pursuant to 42 U.S.C. § 1983 and is

18   represented by court-appointed counsel for the limited purpose of completing discovery. In light

19   of plaintiff’s most recent status report, ECF No. 180, the court orders as follows:

20          1. Attorney Rebecca Weinstein-Hamilton’s appointment to represent plaintiff for the

21   limited purpose of conducting discovery shall include the taking of any and all depositions;

22          2. Within twenty-one days of the date of this order the parties shall meet and confer to

23   determine the following:

24                a. whether the filing of additional motions to compel by either party is necessary;

25                b. whether depositions by either party are desired;

26          3. Within twenty-one days of the date of this order, the parties shall file a

27   stipulation and proposed modified discovery and scheduling order that reflects the parties’

28   agreements on these matters and includes firm deadlines for:
                                                        1
 1            a. the filing of any further discovery-related motions;
 2            b. the taking of any depositions;
 3            c. the close of discovery.
 4         IT IS SO ORDERED.
 5   DATED: December 17, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
